On Rehbaring.
Poché, J.
A careful consideration of the consequences which might flow from our last decree in this very complicated litigation has decided us to retrace our steps, and to make an effort to bring the parties into line so as to open the way to a logical solution of the many difficulties which the record, in its present shape, forces on the judicial mind.
In our previous opinions in some of the branches of this controversy we have more than once intimated that the vital question involved in it, namely, the question of title or ownership, had not been presented in any of the pleadings. And yet, in the present case, we are called on to adjudicate on important questions which are necessary incidents of the ownership of the property, or, in other words, to treat and dispose of effects before considering the essential causes of the same.
Thus we are expected to attach effects to the alleged good faith oí *842the defendant’s possession as a test of his right to recover his taxes, and ocher expenses in repairing and preserving the property, in anticipation of an eventually possible judgment which may decree him to have been all along the true and lawful owner of the property.
In our opinion in the case between the same parties, in 37 Ann. 240, we settled the character of this suit to be the possessory action. We allowed rents to the plaintiff possessor for the time that she was and remained ejected, and remanded the cause for trial of the defendant’s claim for reimbursement of his taxes and for the valué of his improvements.
Now, in the present appeal, and especially on this rehearing, the argument of counsel is almost exclusively directed to the validity of Brinkman’s alleged title. In point of fact, the good faith of his possession is intimately blended and inseparably connected with the validity of the partition sale, at which he became adjudicated of the property.
As argued by counsel, if the court ordering the sale had jurisdiction, a question which he was bound in law to examine, his possession is in good faith, but to reach that conclusion it is inevitably necessary to hold at the same time that his alleged title is good, and vice versa.
Hence, we have to confront this state of things — the question of ownership, which is not presented in the pleadings, is at the threshold of the discussion of the defendant’s alleged possession in good faith— and a correct solution of the latter must in law and in logic be preceded by a decision of the former.
We therefore conclude that the right of defendant to recover his taxes and other expenditures, depending on his good faith, cannot be adjudicated at the present stage of the litigation, and that it must of necessity and in justice be relegated to the trial of the question of title or ownership, as soon as the parties make up their minds to present that issue under proper pleadings.
In a petitory action, and in such action alone, all the vexed questions which bristle in this controversy, can be properly discussed and logically and legally disposed of.
A judgment in such an action will take up the whole series of adverse claims, of title, of rents and revenues, and the incident right of compensation for alleged necessary disbursements. Courts cannot be required to entertain controversies by morsels or piece-meals as the caprices of parties may dictate.
The fundamental question must underlie the discussion of legal incidents and consequences naturally flowing therefrom.
*843It is therefore ordered, that our previous decree heroin, rendered on the 17th of May last past, 1886, be annulled and set aside. It is now ordered, adjudged and decreed that the judgment appealed from, allowing to defendant, Brinkman, the sum of $1900, on account of taxes paid and improvements made by him on the property in suit, be annulled, avoided and reversed, at the costs of defendant in both courts, under the reservation of defendant’s right to claim the amounts set up by him in this litigation, in a future proper proceeding, his right to ultimately recover the costs, which he is herein condemned to pay, in ease of a final decision in his favor either on the question of title or in the recovery of his claim aforesaid — and all other claims growing out of the question of his alleged ownership.
On Petition for Modification of Decree.
Defendant prays that our last decree in this case be modified so as to restrict the execution of the judgment previously rendered in favor of plaintiff for rents, to any excess of such judgment over the sum of $1900, for which defendant had obtained judgment in the lower court, which judgment we have just reversed.
The relief prayed for is equivalent to an order partially suspending the execution of a final judgment rendered by this Court since March of last past, more than eighteen months ago.
It is apparent that the judgment which is the property of plaintiff, is absolutely beyond our control, and that we are powerless to grant the relief which defendant asks in this pro seeding.
It is therefore ordered, that' the petition of defendant be dismissed, and that the relief which he prays for be denied.